HOLMES, Judge.
This is a divorce case.
The Circuit Court of Lauderdale County divorced the parties, made a division of the marital property, and awarded the wife periodic alimony of $600 per month.
The husband, through able counsel, appeals, contending that the trial court erred in the award of periodic alimony and in its division of the marital property.
The dispositive issue on appeal is whether the trial court abused its discretion in the areas complained of by the husband.
This court pretermits a summary of the evidence. Little or nothing would be contributed to the law by setting out in detail the facts of this case. This is true because of the vast number of cases on the same legal subjects.
Suffice it to say that, considering the length of the parties’ marriage (thirty years), the respective financial position of the parties (the husband has a source of income; the wife does not), and other factors, we are not persuaded that the adjudication as to the areas complained of is of such a character as to constitute a plain and palpable abuse of judicial discretion. See Phillips v. Phillips, [Ms. Feb. 5, 1986] (Ala.Civ.App.1986); Bonham v. Bonham, [Ms. September 11, 1985] (Ala.Civ.App. 1985) (division of property). See also Crippen v. Crippen, 585 So.2d 335 (Ala.Civ. App.1986); Broadus v. Broadus, 470 So.2d 1239 (Ala.Civ.App.1985) (award of periodic alimony).
The wife has requested an attorney’s fee for representation on appeal. A fee of $750 is hereby awarded.
This case is due to be and is hereby affirmed.
AFFIRMED.
WRIGHT, P.J., and BRADLEY, J., concur.